Case 2:20-cv-01624-MHB Document 1-3 Filed 08/18/20 Page 1 of 16




            EXHIBIT 1
      Case 2:20-cv-01624-MHB Document 1-3 Filed 08/18/20 Page 2 of 16
                                                                                Clerk ofofthe
                                                                                           the Superior
                                                                                               Superior Court
                                                                                                         Coun
                                                                                                           ***
                                                                                +t* Electronically Filed ***
                                                                                ***
                                                                                      A. Beard, Deputy
                                                                                  7/30/2020
                                                                                   7 /30/2020 3:02:00
                                                                                                3:0200 PM
                                                                                     Filing ID 11863641
                                                                                                 I 1863641

 1I                 \'ICTOR, P.C.
    JEFFREY L. VICTOR,
    Attorney
    Attorney at Law
 2 5425 E. Bell Rd., Ste     l2l
                        Ste 121
    Scottsdale. Arizona 85254
    Scottsdale,  Arizona    85254
 3J (602)
    (602) 749-0900
    victorattv@aol.com
    victorattv(c,?aol.com
 4
    Jeffrey L. Victor,
               Victor, Esq. - 013132
                               013 132
 5 Attorney
    Attorney for
             for  Ploinlif
                  Plaintiff

 6                          SUPERIOR COURT OF THE STATE OF ARIZONA
                     IN THE SUPERIOR

 7                                                       MARICOPA
                                IN AND FOR THE COUNTY OF MARICOPA

 8
      NINA MELTON,                                           No. CV2020-053497
                                                        Case No. CV 2020-053497

 9
                     P la int iff.
                     Plaintiff,
                                                                AMENDED COMPLAINT
l0
10
             vs
             vs.
                                                                (Tort —
                                                                      - Non-Motor
                                                                        Non-Motor Vehicle)
ll
11
   WAFFLE HOUSE, INC., a Georgia
   WAFFLE
   corporation;
   corporation; JOHN DOES I-X; JANE                                  Tier 2 Discovery
t2
12
   DOES I-X; ABC CORPORATIONS
                   CORPORATIONS I-X;
   and XYZ PARTNERSHIPS
             PARTNERSHIPS I-X,
l3
13
                      Defendants.
                      Defendants.
t1
14

l5
15
                       Nina Melton,
             Plaintiff Nina Melton, by
                                    by and
                                       and through
                                           through her
                                                   her counsel
                                                       counsel undersigned, and for her
                                                                            and for her Amended
l6
16
      Complaint
      Complaint against Defendants,
                        Defendants, states and alleges as follows:

l7
17
              l.
              1.     Plaintiff is
                               is now, and at
                                           at all times relevant hereto, have
                                                                         have been
                                                                              been residents
                                                                                   residents of Maricopa
l8
18
      County, State of Arizona; and that all
                                         all events leading to this cause                    in Maricopa
                                                                    cause of action occurred in

l9
19
      County, State of Arizona.
                       Arizona.
20
              l.
              1.     The value
                         value of this case exceeds
                               ofthis       exceeds $50,000.00 and is a Discovery
                                                                        Discovery Tier 2 case.
2t
21
              2.
              2.     At all
                     At all times
                            times mentioned
                                  mentioned herein,
                                            herein, Defendant Waffle House,
                                                    Defendant Waffle House, Inc. is aa Georgia
                                                                            Inc. is
22
      corporation, authorized
      corporation,            to do
                   authorized to do and doing substantial
                                    and doing substantial business in Maricopa
                                                          business in Maricopa County,
                                                                               County, State of
                                                                                       State of
Z)
23
      Arizona. Defendant acting through its agents and/or servants and/or
                                                                   and,/or employees, caused an event

24
   to occur in the State of Arizona which is the subject ofthis
                                                 subject of this lawsuit.
25                                                  -1-
      Case 2:20-cv-01624-MHB Document 1-3 Filed 08/18/20 Page 3 of 16




              3.
              3.     Defendants John
                                John Does I-X, Jane
                                     Does I-X, Jane Does I-X, ABC
                                                    Does I-X, ABC Corporations I-X, and
                                                                  Corporations I-X, and XYZ

 2    Partnerships I-X are various individuals, corporations, partnerships,
      Partnerships                                            pararerships, officers, principals, affiliates,
                                                                                                  affiliates,

 J    trustees, trainees, employees,
                          employees, partners,           representatives of the named
                                     padners, agents, or representatives        named Defendants herein,

 4     ho have contributed to the negligence
      who                         negligence alleged herein.
                                                     herein. The true names of the fictitious
                                                                                   fictitious Defendants

 5        unkrown to the Plaintiff at this time and at
      are unknown                                   at such time as the true names of said
                                                                                      said Defendants are

                Plaintiffwill
 6 ascertained, Plaintiff                                  substitute them for the fictitious name in which
                          will seek leave of this Court to substitute

 7 the\
   they are sued.

 8            4.
              4.     Defendant owns aa retail establishment,
                     Defendant owns           establishment, located at 820
                                                             located at 820 N. Dysart Road, City of
                                                                                      Road, City

 9
 9    Goodyear, State of Arizona [hereinafter
                                 [hereinafter "the Premises"]. Defendant utilizes the Premises
                                              "the Premises"].                        Premises at said

l0
10    location and occupies the same for the purpose of conducting a restaurant.
                                                     ofconducting    restaurant.

ll
1 1           5.
              5.     Defendant
                     Defendant was,    all times
                                    at all
                               was, at     times material
                                                 material hereto,
                                                          hereto, responsible for ensuring
                                                                  responsible for ensuring the

l2 maintenance of the Premises.
12                    Premises.

l3
13            6.
              6.                       Plaintiff was on the lawfully
                     On March 4, 2019, Plaintiff                            Premises as
                                                            lawfully on the Premises as a patron.


14
t4            7.
              7.     As she                     her assigned seat,
                        she was walking towards her          seat, Plaintiff slipped and fell upon a
                                                                                     and fell

l5 wet substance upon the floor.
15                               sustaining severe and debilitating injuries.
                          floor, sustaining                         injuries.

l6
16            8.
              8.     At the
                     At          oi the
                        the time of     fall, no
                                    the fall, no warning
                                                 warning signs/cones were in place
                                                                     were in place to
                                                                                   to forewarn the

t7 Plaintiffof
17 Plaintiff of the wet substance upon the floor

l8
1$            9.
              9.     Defendants owed aa duty of care to Plaintiff to keep its floor clear of conditions.
                                                                                             conditions,

l9 which
19 which could
         could cause injuries. Defendants
               cause injuries. Defendants either had actual
                                          either had actual knowledge of the
                                                                         the referenced
                                                                             referenced wet

20                 the floor or said Defendants lacked actual knowledge of the
      substance on the                                                     the wet substance on the

21
2t    floor. \\. h ich had existed so
      floor, which                                         Plaintiff's
                                   so long a time prior to Plaintiff 's fall that Defendants in the exercise of

                                  known and had knowledge of the wet substance on the
                  and should have known
22 due care could and                                                             the floor or

23 that            under their routine mode of operation
   that Defendants under                       operation should have reasonably anticipated
                                                                                anticipated that

24 hazardous conditions would arise
   hazardous conditions

                                                         -2-
                                                          2
25
      Case 2:20-cv-01624-MHB Document 1-3 Filed 08/18/20 Page 4 of 16




 1I           10. The
              10.              fall, and
                           and fall,
                      slip and
                  The slip               the injuries
                                     and the injuries to                 caused solely
                                                                    were caused
                                                      to Plaintiff, were               by Defendants'
                                                                                solely by

                        to comport
                failure to
      negligent failure
      negligent                    with the
                           comport with the standard of care
                                            standard of           to Plaintiff,
                                                             owed to
                                                        care owed               to keep
                                                                     Plaintiff, to      its floor
                                                                                   keep its floor

                 free of
      reasonably free               which could
                         conditions which
                      ofconditions              cause injuries.
                                          could cause injuries.

4             ll.
              11.    The negligence
                     The            of Defendants
                         negligence of               the above
                                                  at the
                                       Defendants at           time and
                                                         above time           among other
                                                                        place among
                                                                    and place       other things

 5              of the following:
      consisted of
      consisted        following:

6             a.
              a.     Carelessly and
                     Carelessly                            and allowing
                                    negligently permitting and
                                and negligently                            wet substance
                                                               allowing aa wet substance to remain on
                                                                                         to remain on

 7              in the area
      the floor in          where the Plaintiff
                       area where               was walking.
                                      Plaintiffwas  walking.

 8            b.
              b.     Carelessly and
                     Carelessly                 allowing the
                                and negligently allowing     wet substance
                                                         the wet           to remain
                                                                 substance to remain on     floor for
                                                                                        the floor
                                                                                     on the

 9       inordinate amount
      an inordinate
      an                   of time.
                    amount of time.

10            c.
              c.     Failing properly to                     particularly in
                                                  the floor, particularly
                                      to maintain the                     in the area    the slip
                                                                                 area of the      and fall,
                                                                                             slip and

11    in    safe condition for customers using the store.
      in aa safe                                   store.

12            d.
              d.                          adequately to supervise
                     Failing properly and adequately    supervise and             floor so
                                                                              the floor
                                                                  and oversee the       so as to prevent


13    the collection of
                     ofdangerous  substances on its floor.
                        dangerous substances

14            e.
              e.                      waming signs/cones
                     Failing to place warning                forewam customers on the Premises of the
                                              signs/cones to forewarn

15        substance upon the floor
      wet substance

16            12. As
              12. As aa direct
                        direct and proximate result
                               and proximate        of the
                                             result of the negligence and carelessness
                                                           negligence and              of all
                                                                          carelessness of

17    Defendants.
      Defendants, Plaintiff incurred severe
                                     severe injuries, which have
                                            injuries, which                 to suffer
                                                                        her to
                                                            have caused her               continue to
                                                                                      and continue
                                                                               suffer and

18 suffer great pain and have injured her general health.

19            l3'
              13.    As aa further direct and proximate result
                                                        result of the negligence and
                                                                                 and carelessness of all

20 Defendants. Plaintifls injuries
   Defendants, Plaintiff's injuries may
                                    may be permanent and
                                        be permanent          in all
                                                         that in
                                                     and that    all reasonable
                                                                     reasonable probability
                                                                                probability the

21 effects of her injuries may become
                               become worse as she
                                               she grows older.

22            14. As aa further direct and proximate result of the
              14.                                              the negligence and
                                                                              and carelessness of all

23 Defendants,
   Defendants. Plaintiff has incuned medical hills
                         has incurred              in an
                                             bills in an amount which will be
                                                         amount which                   trial and
                                                                           be proven at trial

24 may incur future medical expenses.

25                                                      -3-
       Case 2:20-cv-01624-MHB Document 1-3 Filed 08/18/20 Page 5 of 16




  I            15. As a further direct and proximate result of
               15.                                          ofthe
                                                               the negligence and
                                                                              and carelessness of all

  2    Defendants, Plaintiff has
                             has incurred aa loss of income, in an amount which will be proven at
                                                                   amount which                at trial

  J    and may incur future loss of income.

 4                                     controversy exceeds the jurisdictional requirements of this
              WHEREFORE, the amount in controversy
              WHEREFORE,

  5 Court,
    Court, Plaintiff prays
                     prays that
                           that this
                                this Court gmnt her judgment
                                     Court grant    judgment against the Defendants, jointly and
                                                             against the

 6 severally,
   severally, as follows:

  7           l.
              1.     For                                        expenses and
                         all sums representing costs of medical expenses
                     For all                                             and other special
                                                                                   special expenses

  8                  incurred, plus an
                     incurred, plus an amount to be
                                       amount to be determined
                                                    determined as
                                                               as and for any
                                                                  and for any reasonable
                                                                              reasonable future

  9                                            be incurred by the Plaintiff as
                     medical expenses that may be                           as a
                                                                               a result
                                                                                 result of the
                                                                                           the injuries

l0
10                   sustained;
                     sustained;

1ll1          2.
              2.     For
                     For general
                         general damages to be awarded to Plaintiff for the
                                                                        the physical
                                                                            physical and
                                                                                     and mental
                                                                                         mental pain,

12                   suffering
                     suffering and anguish suffered.
                                           suffered, plus reasonable future damages for Plaintiff's
                                                                                        Plaintilf s mental

13
l3                   pain, suffering
                           suffering and anguish in a fair and equitable amount to be determined at trial;

14
l,+           3.
              3.         all loss of income incurred, plus an
                     For all                               an amount
                                                              amount to
                                                                     to be determined as
                                                                                      as and
                                                                                         and for any

15
l5                   reasonable future loss of income that may be
                                                               be incurred by the Plaintiff as aa result

l6
16                   of the injuries sustained;
                                     sustained;

1l
17            4.
              4.                  ofPlaintifls
                     For an award of Plaintiff's costs incurred herein; and

l8
18            5.
              5.     For such other and further relief as the Court deems
                                                reliefas                  just and proper in the premises.
                                                                    deemsjust

l9
19                   RESPECTFULLY
                     RESPECTFULLY SUBMITTED
                                  SUBMITTED this 30th
                                                 30th day of July, 2020.
                                                             July,2020.

20                                                  JEFFREY
                                                    JEFF-RIY L. VICTOR,
                                                                VrcToR. P.C.

21
21

                                                     /s/ Jeffrey L. Victor
22
                                                    Jeffrey L. Victor, Esq.
                                                    Attorney  for Plaintiff
                                                    Attorney.for
23

24

25                                                     4-
                                                       -'1-
      Case 2:20-cv-01624-MHB Document 1-3 Filed 08/18/20 Page 6 of 16
                                                                                   ofthe
                                                                            Clerk of               Cout
                                                                                      the Superior Court
                                                                            *** Electronically
                                                                            ***                      *r*
                                                                                Elecronically Filed ***
                                                                                Y.  Moralez, Deputy
                                                                                Y. Moralez,
                                                                               7/30/2020 3:09:00
                                                                                           3:09:00 PM
                                                                                Filing ID 11863722
                                                                                Filing      I1863722

 1I JEFFREY
    JEFFREY L. VICTOR,
                  VICToR, P.C.
    Attomey at
    Attorney   at Law
 2 5425 E. Bell Rd., Ste     l2l
                         Ste 121
                  Arizona 85254
    Scottsdale, Arizona     85254
 3J (602)
    (602) 749-0900
           7 49-0900
    victora
    victoratty@aol.com
                    l. o
 4
    Jeffrey    Victor, Esq. -- 013132
    Jeflrey L. Victor,
 55 Attorney  for Plaintif
    Attorneyfor Plaintiff

 6                  IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
                           SUPERIOR COURT

 7                           IN AND FOR THE COUNTY OF MARICOPA

 8
      NINA MELTON,                                       No. CV2020-053497
                                                    Case No. CV2020-053497

 9
                     Plaintiff.
                     Plaintiff,
                                                            CERTIFICATE OF
                                                    AMENDED CERTIFICATE
l0
10
             vs.
             VS                                     COMPULSORY ARBITRATION
                                                    COMPULSORY ARBITRATION
11
l1
   WAFFLE HOUSE, INC., aa Georgia
   WAFFLE
   corporation; JOHN DOES
   corporation;           I-X; JANE
                     DOES I-X; .IANE
t2
12
   DOES   I-X; ABC CORPORATIONS I-X;
   DOES I-X;
   and XY Z PARTNERSHIPS
   and XYZ   PARTNERSHIPS I-X,
l3
13
                     Defendants.
                     Defendants
14
1.1



l5
15
             The undersigned certifies that the largest award sought
                                                              sought by the Complainant exceeds the
16
      limits set    Local Rule
             set by Local Rule for Compulsory Arbitration. This case is not subject to the
                                   Compulsory Arbitration.                             the Uniform
t7
17
      Rules of Procedure for
                         lor Arbitration.
18
t8
             DATED this 30th    ofJuly
                        30e day of July 2020.
l9
19
                                                            VrcroR. P.C.
                                                 JEFFREY L. VICTOR,
20

21
2t                                               /s/
                                                 /s/ Jeffrey
                                                     Jeffrev L. Victor
                                                Jeffrey L. Victor, Esq.
22                                              Attorney
                                                Attorney for
                                                          for Plaintiff

23

24

25                                                 -l-
                                                   -1-
       Case 2:20-cv-01624-MHB Document 1-3 Filed 08/18/20 Page 7 of 16

                                                                                                  CLERIC      .IHE
                                                                                                  EL,E.RI{ Of-THE
                                                                                                 SUPERIOR
                                                                                                 SUPERI()R COURT
                                                                                                             COURT
                                                                                                   RECEIVED
                                                                                                   RECEIVED NE  }IE
 ,|
 1    Boulder
      Bould€r Creek   lnt gdig€tions
              Crlok Investigations                                                            BECUMENT DEPOSITORY
                                                                                              DOCUMENT    OEPOSIIORY
      48432
      484{!2 N. 3$ Avenue
             N. 33", Awnue
 2    Phoenix,  Artsona 850387
      Pho€nk Arizona       E$387                                                              2020
                                                                                              2828Jut22   PH h 16
                                                                                                   JUN 22 PM   16
      E,}21w2075
      602-404-2075
 3    Process
      Plocels service
               sowlca company
                        coripeny                                                                  I FILED
                                                                                                      F[..ED
                                                                                              BYN.  MARRI.,FFO, DEP
                                                                                              $rr,l.MARRUFFO,   DEP
 4
 1

 5                         IX THE
                           IN IHE SUPERIOR
                                  SUPERIOR COURT    THE STATE OF ARIZONA
                                           COURT OF THE          ARTZO}IA
                                   IN
                                   I}I AND
                                       AXD FOR T}E COUNTY
                                           FOR THE COI.IXTY OF MARICOPA
                                                               IARICOPA
 I
 6

 7    NINA MELTON,
      NINA MELTON,                                                           Case No: CV2020-053497
                                                                             GroNo:G1ll1020{53|e7

 8I                         Plaintiff,
                            Plalnufi,                                      CERTIFICATE     *fiN'EE
                                                                           CERf,TTCA'TE OF SERVICE
                                                                  BY
                                                                  BY COURT  CERTIFEI' PROCESS
                                                                     GOI,RT CERTIFIED PROGESS SERVER
                                                                                              6ER1'ER
 9I   v.

      Jt}S WILD
      JD'S   Wlt-D WEST
                   WEST WAFFLES,
                         WAFFI.ES, INC.,
                                     ll'Ic., dba
                                             dbe
10
10    WAFFLE      IOt SE INC.,
      WAFFTE HOUSE,            en Arizona
                         lNC., an Artron5 corporation;
                                             co.poratlon;
      daL
      et al.
11
't1
                            Defendants.
                            E €fendants.
12
12
      THOIi S D. SARRETT states:
      THOMAS                    steEs; That he            gualifi.d and certified
                                               ho is duly qualified               b serve
                                                                        codifiod to ssno process
                                                                                          pmc€ss in     br
                                                                                                  h and for
t3
13    the                     Sfr
          caus€ within the State in which
      ths cause                                   vt8s served,
                                       which itit was  s€rvEd, having
                                                               haring been
                                                                       b€€n so    appcinbd by
                                                                              so appointed    ha Maricopa
                                                                                           by the ilsrhopa
      County Srrp€rior Court;
      Couffy Superior  Court that   h€ received
                              tllet he recsiyed the
                                                  th€ documents     d€scdbed below
                                                      docurEnb as described
14
14

't5
15
                        Summons,
                        Summoae, Complaint,        t
                                              Cedflcrte of
                                 Cornplalnt & Certificate               A.tltsaton
                                                             Canpubory Arbitration
                                                          ol Compulsory

16
16             pgrsonslty served
      That he personally         tue copies
                          Bened true copi€s of     abore documents
                                            ot the above                11:24 p.m. on June
                                                          doqmrentB at 11:24           JunB 21, 2020 at
      2516 West
           Wost Bell
                   B€n Road,  Pho€nh, AZ 85023.
                       Rosd, Phoenix,     85@3. Service           w
                                                               efiEctd by
                                                   S€rvico was effected     provifins the
                                                                         by providing                b
                                                                                          dcJtn€nts to
                                                                                      tho documents
17
17    JgIs Dyer
      James         (a.ke. James
             Dy€r (a.k.a.               dilnory agent
                           JanEs Oyer), statutory aSent for       @
                                                        h. JD's Wild West Waffles. Inc.. dba Waffle
      House,  ltc.
      Houa.. Inc.
t8
18

19
19    It@orcw&r
        declare under penalty
                      ogtaly of pfiiry that
                              d perjury d7ol the
                                             Uto foregoing
                                                 lotogdt g is
                                                           ls true
                                                              blp and  drccl Executed
                                                                   utd correct. Exeatu<l on Jqp 22,
                                                                                         on June     frm.
                                                                                                 42, 2020.


20
      Thomas              reg. #MC
                                 -7567
                  s€,'€U,tW.rrrirsCl
      Tt,o nas D. Sanett,

21
21

2.
22

23

24

25

fi
26

27    ,.rtl                                                                                                  .'t-
                                                                                                             -1-
      Case 2:20-cv-01624-MHB Document 1-3 Filed 08/18/20 Page 8 of 16
                                                                 JEFF
                                                                 JEFF FINE
                                                                         FINE
                                                   Clerk of
                                                   Clerk     of the
                                                                 the Superior
                                                                        Superior Court
                                                          BY
                                                          By Vanessa   hrcid, Deputy
                                                              Udress,l Garcia, hruty
                                                        Date
                                                        Ddte 06/01/2020   iim 16:13:19
                                                              06/01/2tr20 Time 16:13:19

1I   JETFREY L. VICTOR,
     JEFFREY        VTCTO& P.C.
                                                  Description       hription        Mflt
                                                                                    Amount
                                                             CASED CV2020-053497
                                                                     0J2020#49?
     Attorney
     Attomey at Law                               CIVIL
                                                  CIliIL WV   H}PI.AINI 333.00
                                                         NII CORAINT                M.M         -_-
2)                         l2l
     5425 E. Bell Rd., Ste 121
     Scottsdale, Aimna 85254
     ScotMale, Arizona    85254                   I0Id_ mar
                                                  TOTAL  fl{lM                      $l.m
                                                                                    333.00
3    (602) 749-0900                                            heiptfl 27808774
                                                               Receiptff Z?ffi7/4
     victoratty  aol.com
     victorattv@aol.com
4
     Jeffrey
     Jeftey L. Victor,
               Victor, Esq. - 013132
55   Attorney    Plainif
             for Plaintiff
     Anorncylor

6                  IN THE SUPERIOR
                          SUPERIOR COURT OF THE STATE OF ARIZONA

7                           IN AND FOR THE COUNTY OF MARICOPA

8
     NINA MELTON,                                        Case No.   cv2020- 05 3 497
                                                                    CV2020-053497
 9
                    Plaintiff,
                                                                     COMPLAINT
10
10
            vs.
                                                                (fort —- Non-Motor
                                                                (Tort    Non-Motor Vehicle)
                                                                                   Vchicle)
ll
11
   JD'S WILD WEST
   JD'S WILD     IVEST WAFFLES, INC., dba
   WAFFLE HOUSE, INC., an Arizona
   WAFFLE                                                            Tier 2 Discovery
t2
12
   corporation;
   corporation; JOHN   DOES I-X;
                 JOTIN DOES I-X; JANE
l3
13
   DOES   I.&
   DOES I-X;    ABC CORPORATIONS
                     CORPORATIONS I-X;
   and XYZ PARTNERSHIPS       I-&
             PARTNERSIilPS I-X,
l4
14
                     Defendants.
l5
15
            Plaintiff Nina Melton, by
            Plaintifr Nina            and through her
                                   by and             counsel undersigned,
                                                  her counsel undersigred, and     her Complaint
                                                                           and for her
16
16

             Defendanb, states and alleges as follows:
     against Defendants,                      follows:
t7
17

18
t8
             1.
             1.     Plaintiff is now, and                       herao, have been residents of Maricopa
                                      and at all times relevant hereto,

                                       dl events leading to this cause of action occurred
             SEte of Arizona; and that all
     County, State                                                               occm€d in Maricopa
l9
19
     County, State of Arizona.
                      Arizona
20

2t
21
             l.
             1.     The value of
                              ofthis                                   Discovery Tier 2 case.
                                 this case exceeds $50,000.00 and is a Discovery

))
22
             2.
             2.     At all
                    At     times mentioned herein, Defendant JD's
                       all times                                  Wild West
                                                             JD's Wild West Waffles, Inc.' dba
                                                                            WaffIes, Inc.,

     Waftle House, Inc. is an Arizona
     Waffle                                        authorized to do and doing substantial business in
                              Arizona corporation, authorized
23

24
                                                         -l-
25
     Case 2:20-cv-01624-MHB Document 1-3 Filed 08/18/20 Page 9 of 16




1I Maricopa County, State of Arizona. Defendant
                                      Defendant acting through its agents and/or servants and/or

2 employees, caused an event to occur in the State of Arizona which is the subject of this lawsuit.

3            3.
             3.     Defendants John
                               John Does I-X, Jane
                                    Does I-X, Jane Does l-X, ABC
                                                   Does I-X, ABC Corporations l-X, and
                                                                 Corporations l-X, and XYZ

4 Partnerships
  Parmenhips I-X are
                 are various individuals, corporations, partnerships,
                                                        paffierships, officers, principals, affiliates,
                                                                                            affiliateq

5 trustees,
  tnrstees, trainees,           paftiers, agents, or representatives
            rainees, employees, partners,            rcpresentatives of the
                                                                        ttre named Defendants herein,

6 who have contributed
           contibuted to the negligence alleged herein.                of6e
                                                herein. The true names of the fictitious
                                                                              fictitious Defendants

 7 are unknown
       unknown to the Plaintiff at this time and at such time as the true names of said Defendants are

 8 ascertained,
   asccrtaine4 Plaintiff
                Plaintitr will seek leave of this Court to substitute
                                                           substitute them for the fictitious
                                                                                   fictitious name in which

 9 they are
        arc sued.

l0
10           4.
             4.     Defendant operates a retail establishment, located at
                                         rctail establishment,         at 820 N. Dysart Road, City of

il Goodyear, State of Arizona [hereinafter
11                                              Premises"]. Defendant
                                           "the Premises"].
                              [hereinafter'the              Defendant utilizes Oe Premises at said
                                                                      utilizes the

t2 location and occupies the same for the purpose
12                                        purpose of conducting a restaurant.
                                                  ofconducting    rcstauant.

l3
13           5.
             5.     Defendant JD's Wild West Waffles, Inc., dba Waffle        lnc, was at all times
                                                                Wafile House, Inc,

l4 material
14                                                           ofthe
   material hereto, responsible for ensuring the maintenance of the Premises.

l5
15           6.
             6.     On December 8, 2019, Plaintiff
                                         Plaintiff was on the lawfully
                                                              lawfully on the Premises
                                                                              Prcmises as a patron.

l6
16           7.
             7.                        towar& her assigned
                    As she was walking towards    assigred seat,                   and fell upon
                                                           seat, Plaintiff slipped and      upon a

                                            severc and debilitating
                                 sustaining severe
17 wet substance upon the floor, sustaining
17                                                     debilitating injuries.

l8
18           8.
             8.        the time of the
                    At the             fdl, no warning signs/cones
                                   the fall,                                     to forewarn
                                                                   were in place to
                                                       signycones were              forewam the

19 Plaintiff of the wet substance upon the floor
   Plaintiffof

20           9.
             9.     Defendants owed a duty of care to Plaintiff to keep its floor clear of conditions,

   which could
21 which could cause injwies. Defendants
               cause injuries.            either had
                               Defendants either had actual knowledge of the
                                                     actual knowledge        rcferenced wet
                                                                         the referenced

                                             lacked actual knowledge of the wet substance on the
22 substance on the floor or said Defendants lacked

                                                    Plaintiff's fall that Defendants in the exercise of
23 floor, which had existed so long a time prior to Plaintiff's

                                                                                  the floor or
                                  knovm and had knowledge of the wet substance on the
24 due care could and should have known
                                                       -2.
                                                       -2-
25
      Case 2:20-cv-01624-MHB Document 1-3 Filed 08/18/20 Page 10 of 16




 1I   that
      that Defendants under their routine mode
                                          mode of operation
                                                  opemtion should have reasonably anticipated that

2 hazardous
  hazardous conditions would arise

3            10. The slip and fall, and the injuries to Plaintiff, were
             10.                                                   were caused solely by Defendants'
                                                                                         DefendantJ

4 negligent
  negligent failure to comport
            failure to         with the
                       comport with the standard of care
                                        standard of care owed to Plaintiff,
                                                         owed to            to keep
                                                                 Plaintiff, to      its floor
                                                                               keep its

 5 reasonably free of conditions which could cause injuries.
                   ofconditions

6             I l.
              11.    The negligence
                         negligence of Defendants at the
                                       Defendants at the above
                                                         above time and place among
                                                                    and place among other things

 7 consisted of the following:
                    following:

 8           a
             a.      Carelessly and negligently permitting and allowing a wet substance to remain on

 9 the floor in the area where the Plaintiff
                                   Plaintiffwas
                                             was walking.
                                                 walking.

10            b.
              b.     Carelessly
                     Carclessly and negligently allowing the wet substance to remain
                                                                              rernain on the
                                                                                         the floor for

11    an inordinate
         inordinate amount of time.

12            c.
              c.                                             particulady in the area of the slip and fall,
                     Failing properly to maintain the floor, particularly

13 in a safe condition for customers
                           customeB using the store.

14            d.
              d.     Failing properly and adequately to supervise and oversee the
                                                                              dre floor so as to prevent

15 the collection of dangerous
                     dangerous substances on its floor.

16            e.
              e.     Failing to place warning signs/cones
                                              signJcones to forewarn
                                                            forewam customers on the Premises
                                                                                     Prernises of the

17 wet substance upon the floor

18            12. As
              12. As aa direct
                        direct and proximate result
                               and proximate        of the
                                             result of the negligence and carelessness
                                                           negligence and              of all
                                                                          carelessness of

19 Defendants,
   Defendans, Plaintiff incurred
                        incuned severe  injuries, which have
                                 severc injuries,       havc caused     to suffer
                                                             caused her to zuffer and continue to

20 suffer great pain and have injured her general health.

21            13. As aa further
              13.       firther direct and proximate result of the negligence and carelessness of all

22 Defendants, Plaintifs injuries may
   Defcndants, Plaintiff's            be permanent
                                  may be permanent and      in all
                                                       that in
                                                   and that                   probability the
                                                               all reasonable probability

23 effects ofher
   effecs of her injuries may become
                              become worse as she grows older.

24
                                                      -3-
25
     Case 2:20-cv-01624-MHB Document 1-3 Filed 08/18/20 Page 11 of 16




1I         14. As a further
           14.      firther direct and proximate result of the negligence
                                                               negligence and carelessness
                                                                              carclessness of all

2 Defendants, Plaintiff     incuned medical bills in an amount which will be proven at trial and
              Plaintiff has incurred

3 may incur future medical expenses.
                           expenses,

4          15. As a further direct and proximate result of the negligence
           15.                                                 negligence and carelessness
                                                                              carelessness of all

5 Defendants, Plaintiff has incurred a loss of income, in an amount which will be proven at trial

6 and may incur future loss of income.
                               income.

7          WHEREFORE,
           WHEREFORE, the amount in controversy
                                    controversy exceeds the jurisdictional
                                                exceeds the jurisdictional rcquirements
                                                                           requirements of this

                                   Court grant her judgnent
8 Court, Plaintiff prays that this Court           judgment against     Defendans, jointly and
                                                                    the Defendants,
                                                            against the                    urd

9 severally,
  severally, as follows:

10         I.
           1.         all sums representing
                  For all      rcpresenting costs of medical expenses and other special expenses
                                                                                        expenses

11                incurred, plus
                  incurred,      an amount
                            plus an        to be
                                    amount to be determined as and for
                                                            as and for any rcasonable future
                                                                       any reasonable

12                medical expenses             incuned by the Plaintiff as a result of the injuries
                          expenses that may be incurred                                    injuries

13                sustained;

14         2.
           2.     For general damages to be awarded to Plaintiff for the physical and mental pairq
                                                                                  and mental pain,

15                suffering and anguish
                  suffering     anguish suffered,
                                        suffercd, plus reasonable future             Plaintiffs mental
                                                                  futurc damages for Plaintiff's

16                paia suffering
                  pain,           ud anguish
                        sufiering and                                 amount to be determined at tial;
                                      anguish in a fair and equitable amount                     trial;

17         3.
           3.                            ircurrcd, plus an amount to be determined as and for any
                  For all loss of income incurred,

18                reasonable
                  rcasonable future
                             futurc loss of income that may be incurred by the Plaintiff as a result

19                of the injuries sustained;
                                  sustained;

20         4.
           4.     For an award
                         award of Plaintiffs costs
                               of Plaintiff's costs incurred
                                                    incuned herein; and

21

22

23

24

25                                                  -4-
                                                    -4.
     Case 2:20-cv-01624-MHB Document 1-3 Filed 08/18/20 Page 12 of 16




1I         5.
           5.   For such other
                         otlrer and further
                                    firther relief              deerns just and proper in the premises.
                                                   as the Court deems
                                            reliefas                                          prcrnises.

2)

3)               RESPECTFULLY
                 RESPECTFULLY SUBMITTED      l't day of
                              SUBMITTED this 15'        June, 2020.
                                                     ofJune,2020.

4                                               JEFFREY L. VICTOR,
                                                           VIcToR, P.C.

5

6                                               Jeftey L.
                                                Jeffrey      or,, Esq.
                                                           Plaintifi
                                                Attorney r Plaintiff
7

8

9

l0
10

ll
11

t2
12

l3
13

14
14


l5
15

l6
16

t7
17

l8
18

19
19

20

2t
21

22

23

24

25                                                 -5-
                                                   -5.
     Case 2:20-cv-01624-MHB Document 1-3 Filed 08/18/20 Page 13 of 16




1I JEFFREY      VrsroR, P.C.
   JEFFREY L. VICTOR,
   Attorney
   Attomey at Law
               La$/
2 5425 E. Bell Rd., Ste  l2l
                     Ste 121
   Scottsdale, Arizona 85254
   Scottsdale, Arizona
   (602) 749-0900
3 (602)  749-0900
     victorattya,aol.com
     victorattv@aol.com
4
  Jeffrey
  Jef&ey L. Victor, Esq. - 013132
                           013 132
5 Attorney    Plaintifi
          for Plaintiff
  Attorneyfor

6                  IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
                          SUPERIOR COURT

7                          IN AND FOR THE COUNTY  O['MARICOPA
                                          COT]NTY OF MARICOPA

88
     NINA MELTON,                                  Case No.
9
                   Plaintiff,
                                                        CERTIFICATE OF COMPULSORY
                                                        CERTIFICATE OF COMPT'I,SORY
l0
10
            vs
            vs.                                                 ARBITRATION
ll
11
   JD'S WILD WEST AFFLES,
   JD'S WILD         AI'FLF,S,INC.,   dbr
                               INC., dba
   WAI'FLE HOUSE, INC.,
   WAFFLE            INC., an Arizona
t2
12
   corporation;
   corporation; JOHN DOES   I-X; JANE
                     DOES I-X;   JAII{E
   DOESI-X;
   DOES   I-X; ABC CORPORATIONS
                   CORPORATIONS I-X;
l3
13
             PARTNERSHIPS I-X,
   and XYZ PARTNERSHIPS
l4
14
                    Defendants.
t5
15
            The undersigned certifies that the largest award sought by the Complainant exceeds the
l6
16
     limits set                              Arbination. This case
            set by Local Rule for Compulsory Arbitration.     case is not subject to the Uniform
t7
17
     Rules of Procedure
              Procedure for Arbitration.
l8
18
                       lst day of June, 2020.
            DATED this 1st
l9
19
                                                JEFFREY L. VICTOR,
                                                           VIcToR, P.C.
20

2l
21
                                                Jeftey L. Vic
                                                Jeffrey
                                                                   J.
                                                                   il
,)
22                                                                  sq.
                                                Attorney
                                                Attorney for
                                                         for P   ntiff
23

24

25                                                -l-
                                                  -1-
                   Case 2:20-cv-01624-MHB Document 1-3 Filed 08/18/20 Page 14 of 16
                                                                                                    clE(oFDcq&couir
                                                                                                    CLERK OF 'ME SUPERIOR
                                                                                                                          COURT
                                                                                                               Fun
                                                                                                               FII.ED

In
ln the Superior
In
       Superlor Court of the State
                             StEte of Arizona
                      of maricopa
               Gounty of
ln and For the County    Marico
                                      Arlrona                                                       JUN 0 1 2B20
                                                                                                          v Garter
                                                                                                          v.
                                                                                                                     q20
                                                                        Is
                                                                        lB Interpreter
                                                                           lntcrprcter Needed?
                                                                                       lloodeOZ   nI  Yes
                                                                                                      Yee         o

Case
Csss Number
     Number
                               cv2020- 053 497
                               CV2020-053497                            If      wh.t language(s):
                                                                           yos, what
                                                                        lf yes,      l8ngurge(r):

CIVIL COVER SHEET-
            SHEET. NEW FILING
                       FILING ONLY
                        (Pl6ase Type
                        (Please      d Print)
                                Type or Prlnt)


           Afiomoy Jeffrey
Plsintlffs Attorney
Plaintiffs          Ieftey L.
                           L. Victor, Esq.
                                      Esq.

Atlom€y Bar Number
Attorney    Numb€r 013132


Plaintiffs
Plahtfrs Name(s):   (Ust all)
           NamB(s): (List                   Plaintiffs
                                            Plaintifre Address:
                                                       Addrese:                            Phone
                                                                                           Phone #:              Email
                                                                                                                 Emell Address:
Nina
Nina Melton
     Melton                                  c/o Jeffrey   Yictor
                                                 lcfrrey L Victor                       602.749.0900
                                                                                        &2.749.09W              victoratty@aol.com
                                                                                                                victoratty@aol.com
                                             5425
                                             5,125 E.
                                                   E. Bell
                                                      Bell Rd.,
                                                           Rd. Ste  l2l
                                                                Stc 121

                                        Scottsdale,  Arirrtn, 85254
                                        Scalttrdele- Arizona  85?54
(List
(Ll6t additional
      addllonel Plaintiffs
                 Plalntlffs on page two and/or
                                        and/o. attach
                                                atbch a separate
                                                         soparato sheet).
                                                                  6host).


Dagmdanfs
Dafrndanfs Name(s):
           Name(B): (List
                    (List All)
    JD'S
    JO'S WILD
         WLD WEST
              V\IEST WAFFLES INC.
                             lNC. dba WAFFLE HOUSE,
                                             HOUSE, INC.
                                                    lNC.




(List
(Ll8l additional
      addltlonel Defendants
                 Detendanb on page two
                                   ts/o and/or attach
                                               attach a separate
                                                        66per8te sheet)
                                                                 ohe6t)




                RULE 26.2 DISCOVERY
                              DISCOVERYTIERTIER OR MONETARY RELIEF       CLAIf,ED:
                                                                 REUEF CLAIMED:
 IMPORTANT:
 IMPORTAi{T: Any casecare category
                            catogory that has an
                                               8n asterisk (') MUST have a dollar
                                                  astorlsk (*)              dollsr amount
                                                                                   amount claimed
                                                                                            clalmod
or Tier
   Tler selected.
        lolocted, State
                  Stete the monetary amount in controversy
                                                 conlroveBy or place an
                                                                     en "X"
                                                                        "X" next to the discovery
                                                                                        dlscovory tier
                                                                                                  Uer
                to which  he pleadings allege the
                   whlcfi the                 lhe case would belong under Rule
                                                                          Rule 26.2.



n
n             Clsimsd $e
       Amount Claimed
       Amount                                                       ! rler 1t
                                                                    7Tier           flrurz
                                                                                    50 Tier 2 f]ru'g
                                                                                              ❑  Tier 3




                                                        NATURE
                                                        NATURE OF ACTION
    Place an "X" next to the g
                             one case category that most accurately
                                                         accurately describes
                                                                    dsscribes your primary case. Any
    case category
         cstegoty that has an asterisk (.) MUST
                              asterlsk (*) MUST have a dollar amount claimed
                                                                     claimed or Tier
                                                                                Tlsr selected as
                                                                                              aB
                                           indicated
                                           lndlcated above.
                                                     abovo.


100
IOO TORT
    TORT MOTOR
         IIOTOR VEHICLE:

     0l Non-Death/Personal
7LJI101                    ldurf
        Non-Deeth/Personal Injury*
                                                                             tr
                                                                            7102
                                                                              102 Property
                                                                                  Proporty Damage*
                                                                                           Damag€r
                                                                            7103
                                                                              103 Wrongful
                                                                                  Wmngtul Death'
                                                                                           D€atr'

©Superior
@Suporlor Court
          Cor.[l of
                 ol Arizona
                    Arf.on8 in
                            ln Marioppa
                               Msdcopa County                        Page I of
                                                                     Psg€ 1 or 3
                                                                               3                               CV1Of
                                                                                                               cv10f —
                                                                                                                     - 010119
                                                                                                                       010r 19
     Al l   DI r•Lrre    EICOCEM /Crl
                   Case 2:20-cv-01624-MHB Document 1-3 Filed 08/18/20 Page 15 of 16
                                                                                                   Case
                                                                                                   Cass No.
                                                                                                        No

1IO TORT
110      I{ON.MOTOR VEHICLE:
    TORT NON-MOTOR                                                   158
                                                                     158 Quiet Tlt6'
                                                                         Qulot Title*

F1111
   1 11 Negligence*
        Negllgenc€'
                                                                 ri160
                                                                    60 Forfeiture*
                                                                     I Forfsituro'

7112                                                             0175
                                                                   175 Election
                                                                       Electon Challenge
                                                                                Challenge

H1'112
      Produd Liability
  112 Product

   12 Product
              Llability —

       Prodrct Liability
                        - Asbestos*
               Llabillty —
                          Asb€stos'

                         - Tobacco*
                           Tobecco'
                                                                 n179179 NCC-Employer
                                                                         NcGEmploy€r Sanction
                                                                                      Ssncton Action
                                                                                              Ac{bn (A.R.S.
                                                                                                     (A.R.S. §23-212)
                                                                                                             52}212)
                                                                     180 Injunction
                                                                     180 lnjunction against
                                                                                    agslnsl Workplace
                                                                                            Workplaca Harassment
                                                                                                      Haressmont
   112   Prcducl Liability
   'l 12 Product Uablllty —- Toxic/Other'
                             Toxlc./Oths-
   113
   113 Intentional
       lntrgntonel Tort*
                   Tort'                                         tr181
                                                                 F1181 Injunction
                                                                        lnluncdon against
                                                                                  agalnst Harassment
                                                                                          HaEssrnont

tr                                                               n 182 Civil
                                                                       Civll Penalty
                                                                     '182    Penalty
Li114
   114 Property

71151
       Property Damage*
                Damaoe'

tr Legal Malpractice*
         Malprac{ce'
        15 L€gal                                                 I
                                                                 7186
                                                                   186 Water Rights
                                                                             Righb (Not General
                                                                                        Gonffal Stream
                                                                                                SfiBam Adjudication)*
                                                                                                       Adjudlcaton)'

L115
  I 15 Malpractice
       Malpractc6 —- Other profe$ion€l'
                     Oher professional*
                                                                     187 Real Property*
                                                                     187 Real Roperty     '
tr  1          Liabllitf
L 117 Premises Liability*
         17 Promis66
                                                                         Special Ac-tbn against
                                                                         Sp€clal Action
                                                                         (Soe Lower
                                                                         (See
                                                                                        agalnst Lower
                                                                              Lower Court Appeal
                                                                                                Lol er Courts
                                                                                           App€al cover
                                                                                                       Courls
                                                                                                   covar sheet
                                                                                                         shoet in Maricopa)
                                                                                                                  Mericopa)
tr Slander/LibeVDefamation*
71181'l   8 SlenderrubeuDefamation'
                                              *
                                                                     194
                                                                     19{ Immigration Entorcement Challenge
                                                                          lmmigrston Enforcement  ChsllsrE€
H116       (specin
8118 Other (Specify)                                                  (A.R.S. SS1-501, 1-502,
                                                                      (A.R.S. §§1-501, r-502, 11-1051)
                                                                                              11-10s1)

120
I20 MEDICAL
    iIEDICAL MALPRACTICE:
             UALPRACNCE:                                         150-199 UNCLASSIFIED CIVIL:

D121
  121 Physician
      Ph)/slclan M.D.*
                 M.D.'               123 Hospital*
                                   7123  Hoepital'                   , Administrative
                                                                       Adm lnbtrative Review
                                                                                      Revlew
Ti122
  122 Physician
      Phl,sldan D.0*
                D.O'               n ,l24 Other*
                                   0124     Othsr                      (See Lower Court Appeal
                                                                       (See Lower        Appoel cover
                                                                                                cowr sheet   in Maricopa)
                                                                                                      sheat in  Madcopa)
                                                                     150 Tax Appeal
                                                                     150       Appoal
130
130 &
    & 197
      197 CONTRACTS:
          GONTRACTS:                                                       othBr tax matters
                                                                      (All other     matt€E must be filed in the AZ Tax
                                                                                                    filod in
                                                                      Court)
    131 Account
        Account (Open
                (Opon or Stated)*
    131                  Stated)'
                                                                 n 155
                                                                    55 Declaratory
                                                                       Declarabry Judgment
                                                                         1

ri  1'132
       32 Promissory
          Pmmiasory Note*
                     Note'                                           157
                                                                     157 Habeas
                                                                         Hsbeas Corpus
                                                                                Corpus
n 133
   133 Foreclosure'
       ForsdGurs'                                                    184
                                                                     184 Landlord
                                                                         Landlord Tenant Dispute   Olhei
                                                                                                 - Other*
                                                                                         Dlsputo —
7138 Buyer-Plaintiff'
    '138
       Buyar-Plainfff                                                190 oeclerafion of Factual
                                                                     190 Declaration            lnnocencs (A.R.S. §12-771)
                                                                                        Factual Innocence         512-771)
    139
    139 Fraud*
        Fraud'                                                    7191
                                                                    191 Declaration
                                                                        Declaration of Factual
                                                                                       Fac-tjal Improper Party Status
                                                                                                lmptoper Party Stutus
    134       Contracl (i.e. Breach
        Olher Contract
    134 Other                Breach of Contract)*
                                       Contract)'
                                                                         vulnsrablo Adult (A.R.S.
                                                                     193 Vulnerable
                                                                     193                  (A.R.S. §46-451)*
                                                                                                  546451)'
   1 35 Excess
[1135   Excos Proceeds-Sale*
               Proco€ds-Sale'                                     0165
                                                                    165 Tribal Judgment
                                                                               Jrrdgment
Li Construction Defecb (Residential/Commercial)*
   Con8hrc'tion Defects (RosidenUaUComm6idal)'
                                                                  tr
                                                                  [1 167
                                                                     '167 Structured Se ement (A.R.S.
                                                                          Suuctur€d Settlement (A"R.S. §12-2901)
                                                                                                       512-2901)
               136 Six to Nineteen
               136        Nln€t€on Structures*
                                   Structures'                        169 Attomey Conservatorships
                                                                      169 Attorney Cons€rvabBhlps (State
                                                                                                   (Slete Bar)
               137
               '137 Twenty
                    TrYsnty or More
                               Mora Structures*
                                    Struciuras'                        170 Unauthorlzed Practice
                                                                       170 Unauthorized Prsc'tico of Law
                                                                                                     Law (State
                                                                                                         (Ststa Bar)
                                                                                                                Bar)
ri197
[lSZ Credit  C"rt Debt
      Cr"Ott Card DoH (Maricopa
                       (Marlcopa County
                                 Coulrty Only)*
                                         Only)'                        171
                                                                       171 Out-of-State
                                                                           Out-of€Ets Deposition     Foaalgn Jurisdiction
                                                                                        Depcidon for Foreign Jurlsdic,llon


@:
150-199 OTHER CIVIL CASE TYPES:                                  7172
                                                                    172 Secure
                                                                        SooJr€ Attendance
                                                                               Attendancs of Prisoner
                                                                                              Prisonar
                                                                 ri1173
                                                                     73 Assurance of Discontinuance
                                                                                     DlsconUnuancs

 tr156 Eminent Domain/Condemnation*
     1   56 Emlnsnt Domaln/Condemnauon'                           tr174 In-State
                                                                         .l74
                                                                        ln€tate Deposition for Foreign Jurisdiction
                                                                                                       Ju.isdicton
                                                                                     Deposllion fior Foroign
[1 151
   151 Eviction Ac{ons (Forcible
       Evictlon Actions (Forclble and Special halners)'
                                      Special Detainers)*         [1176  Emlnent Domain—
                                                                     176 Eminent DomaiF Light  Rail Only*
                                                                                         Light Rail Onl},,
 f]tsz Change
 7152  cn ngu of Name
                 x"rn"                                                   177 lntErpleader- Automobile
                                                                         1r7 Interpleader—            Onlf
                                                                                           AuErobile Only*
 Ti153
   153 Transcript
       Tran8cript of Judgment                                            178
                                                                         178 Delayed
                                                                             Deleyed Birth
                                                                                     Blrlh Certificate (AR.S. §36-333.03)
                                                                                           Ceilmcate (A.R.S.  53&333.03)
    154
    '154 Foreign
         Foroign Judgment
                 Judgm€nt                                         tr183 Employment
                                                                         ,l83
                                                                        Employnsnt Dispute- Discrimination*
                                                                                          Dlsputo- Dlscrimination'


 © Suporttr Court
 O Superior   Court of Arizona
                       Mzons in   Msicopa County
                               in Maricopa                  Page
                                                            Pago 2 of
                                                                   ot 3                                  CV1Of
                                                                                                         cv10f - 010119
                                                                                                                 010119
    lt II oinuro
    AI              oEoEElrrar.t
          orarLfFo ococo‘tert
                           Case 2:20-cv-01624-MHB Document 1-3 Filed 08/18/20 PageCase
                                                                                   16 No.-
                                                                                       of 16
                                                                                  Casa No.



F1185   Employment Dispute-Other*
   1 85 Employment Dispute-Othef                                           H163 on"r
                                                                           ltos Other*
ri196 Verified
    .196
      Verifled Rule
               Rule 45.2 Petition
                         Petton t15.2
                                                                                              (Specify)
                                                                                              (Sp€ctfy)
   195(a)
   195(a) Amendment
          Amendment of
                    ol Marriage
                       Manlag€ License
                                Liconse
   195(b)
   195(b) Amendment
          Am6ndm6nt of Birth
                       Blrlh Certificate
                             Cortiflcate




                                                     EMERGENCY
                                                     EMERGENCY ORDER
                                                               ORDER SOUGHT
                                                                     SOUGHT


              Roslraining Order
    Temporary Restraining                          [-l Provisional Remody
                                                       P;ovislonal Remedy            tr OSC
                                                                                        osc               ri
                                                                                                          f]   Election
                                                                                                               eteaion Challenge
                                                                                                                        Ctrallense

Ezi Employer
    Emplo)rer Sanction
              Sancton                              fl Other (Spodfy)
                                                      Oher (Specify)




                                                             (Marlerpa County
                                            COMMERCIAL COURT (Maricopa Countv Only)
                                                                              Onlv)



tr This ce3e is eligible
   Thb case     ellgible for the Commerclel Court under
                             lho Commercial             Rul€ 8.1, and Plaintiff
                                                  und6r Rule                    requesb assignment
                                                                      Pleintitr requests assignmont of this ca36 to
                                                                                                       lhb case  lo the

    Cornmerdel Court.
    Commercial        Mors information
               Courl More               lhe Commercial
                           lnfometon on the                  includlng the most recent
                                            Commercid Court, including          iocent forms, ar€ available
                                                                                       lorms, are evallable on the
    Court's
    Court s website e[
            wsbslte at:
                            https://www.superiorcourt.maricoPa.qov/commercial-court/.
                            httog://\rww.sup€riorcourt.maricooa.oov/comm ercial-courU.




Addltlonsl Plaintiff(s):
Additional Plalnllff(a):




Additional
Addlflonll Defendant(s):
           Dofendent(r):




 CD
 O Superior
    Supertor Court
             Colrrt of
                    of Arizona
                       Artso.E in Maricopa
                                  t{adcopa County
                                           Cofity                     Page
                                                                      Psgs 33 of
                                                                              ol33                             CV10f - 010119
                                                                                                               cv10t.010r19
    Al I   CI If".1.17-0   oEcEolrEn
                           OCOCCA /CR
